Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on October 14, 2019. Claims 1-15 are presented for examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal 

The disclosure is objected to because of the following informalities:
Paragraph [0042], line 2; suggest changing “storage device (Fig. 3, 310)” to -storage device (Fig. 4, 412)-.
Paragraph [0043], line 7; suggest changing “(block 606)” to -(block 605)-.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 11; suggest changing “a processor” to –the processor-.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 6-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow et al. (U.S. Publication No. 2010/0234101), hereinafter referred to as Morrow.

Referring to claim 1, Morrow discloses a method comprising:
during execution of an application, as an application asset is called, searching an asset map stored in a persistent memory device for an asset identifier associated with the application asset (the steps for reading a file allocation structure or file allocation table 99 of a persistent storage media...step 600, to open the file allocation structure 99 on the persistent storage media 90 and to read it, step 602...processor 60 may then process the file allocation structure 604 to provide access to files stored in the storage device...; paragraphs [0080]-[0081] and [0083]); 
using the asset identifier, locating the application asset in the persistent memory device, which persistent memory device is directly accessed by a processor executing the application (...reading an identifier associated with the gaming-related content 92-96; verifying that the identifier is valid (using verification software 70)...; paragraphs [0080]-[0081] and [0083]-[0085]);; and 
processing the application asset, by the processor, from its location in the persistent memory device (processor 60 may then process the file allocation structure 604 to provide access to files stored in the storage device...; paragraphs [0080]-[0081] and [0083]-[0085]);.

Referring to claim 2, Morrow discloses the method of claim 1, further comprising, during a setup phase of the application: 
identifying a number of application assets to be called during execution of the application; 
assigning a unique asset identifier to each of the number of application assets; 
copying each of the number of application assets from a storage device to the persistent memory device; and 
inserting an entry into the asset map associating each application asset with its unique asset identifier (FIG. 6 and paragraphs [0080]-[0081] and [0083]-[0085]).

Referring to claim 3, Morrow discloses the method of claim 1, further comprising, during a save pi1ase:
initializing a transaction in the persistent memory device;
updating multiple application assets as stored in the persistent memory device, wherein at least one of the multiple application assets comprises user­specific information; and
committing the transaction (downloading gaming-related content 92-96 to the alterable hard drive 80 while the gaming device 10 is enabled for game play; reading an identifier associated with the gaming-related content 92-96; verifying that the identifier is valid (using verification software 70); and reconfiguring the gaming device 10 to utilize the newly-downloaded, gaming-related content 92-96 in response to an initiating event...; paragraphs [0010], [0037] and [0083]-[0085]).

Referring to claim 4, Morrow discloses the method of claim 1, wherein processing the application asset, by the processor, from its location in the persistent memory device is performed without moving the application asset to another memory device of the processor (The processor 60 may then process the file allocation structure 604 to provide access to files stored in the storage device...; paragraphs [0080]-[0081] and [0083-[0085]]).

Referring to claim 6, Morrow discloses the method of claim 1, further comprising removing a number of application assets related to a particular application from the persistent memory device to a storage device based on usage information (paragraph [0042]).

Referring to claim 7, Morrow discloses a system comprising:
a processor to directly access application assets stored in a persistent memory device (paragraphs [0083]-[0085] and [0088]-[0089]); 
the persistent memory device, which persistent memory device is non­volatile and directly accessed by the processor (paragraphs [0016], [0083]-[0085]); 
an asset map disposed on the persistent memory device comprising mappings between application asset locations on the persistent memory device and asset identifiers for the application assets (paragraphs [0080]-[0081] and [0083]-[0085]); and 
an application asset disposed on the persistent memory device to be directly accessed by the processor from its location on the persistent memory device (paragraphs [0080]-[0081] and [0083]-[0085]).

Referring to claim 8, Morrow discloses the system of claim 7, wherein:
the application is a video game application (a video game; paragraph [0034]); and
the application assets are video game assets used during execution of the video game ((paragraphs [0034], [0083]-[0085]).

Referring to claim 12, Morrow discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising:
during a setup phase for a video game (paragraphs [0034], [0080], [0082], [0084], [0088]): 
instructions to identify a number of video game assets to be called during execution of the video game (paragraphs [0082]-[0083]); 
instructions to assign a unique asset identifier to each of the number of video game assets (paragraph [0083]); 
instructions to copy each of the number of video game assets from a storage device to a persistent memory device, which persistent memory device is directly accessible by a processor to execute the video game (paragraphs [0083]-[0085]); and 
instructions to insert an entry into an asset map stored in the persistent memory device, the asset map associating each video game asset with its unique asset identifier (paragraph [0086]); 
during a loading phase for the video game (paragraphs [0034], [0080], [0082], [0084], [0088]): 
instructions to search the asset map for an asset identifier associated with the video game asset (paragraphs [0080]-[0081], [0083]); 
instructions to, using the asset identifier, locate the video game asset in the persistent memory device (paragraphs [0080]-[0081], [0083]); and 
instructions to process the video game asset, by the processor, from its location in the persistent memory device (paragraphs [0083]-[0085]); and 
during a save phase for the video game (paragraph [0084]): 
instructions to initialize a transaction in the persistent memory device (paragraph [0084]);
instructions to update multiple video game assets as stored in the persistent memory device, which at least one of the multiple video game assets comprises user-specific information (paragraphs [0010], [0037], [0084], [0085]); and
instructions to commit the transaction (paragraph [0084]).

Referring to claim 13, Morrow discloses the non-transitory machine-readable storage medium of claim 12, wherein the setup phase for the video game occurs during loading of the video game onto a computing device (paragraphs [0034], [0084]).

Referring to claim 14, Morrow discloses the non-transitory machine-readable storage medium of claim 12, wherein the save phase occurs independent of a prompted save instruction in the video game (paragraphs [0034], [0085]).

Referring to claim 15, Morrow discloses the non-transitory machine-readable storage medium of claim 12, wherein processing the video game asset, by the processor, from its location in the persistent memory device is performed without copying the video game asset to another memory device of the processor (paragraphs [0034], [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow, in view of Dulloor et al. (U.S. Publication No. 2015/0006834), hereinafter referred to as Dulloor.

Referring to claim 5, Morrow does not appear to explicitly disclose processing the application asset, by a graphics processor, from its location in the persistent memory device.
However, Dulloor discloses processing the application asset, by a graphics processor (the processor 200 may be graphics processor, GPGPU (general purpose graphics processing unit); paragraph [0036]), from its location in the persistent memory device.
Morrow and Dulloor are analogous art because they are from the same field of endeavor in persistent memory architecture.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morrow and Dulloor before him or her, to modify the downloading data to an alterable storage media of Morrow to include the store durability and ordering in a persistent memory architecture of Dulloor because processing the application asset, by a graphics processor, from its location in the persistent memory device.
The suggestion/motivation for doing so would have obtained the advantage of providing graphics processor, GPGPU (general purpose graphics processing unit) as the processor to process the application asset from its location in the persistent memory device as suggested by Dulloor (paragraph [0036]).
Therefore, it would have been obvious to combine Dulloor with Morrow to obtain the invention as specified in the instant claim(s).

Referring to claim 9, Morrow does not appear to explicitly disclose 
However, Dulloor discloses a graphics processor (the processor 200 may be graphics processor, GPGPU (general purpose graphics processing unit); paragraph [0036]) to process a portion of the application assets.
Morrow and Dulloor are analogous art because they are from the same field of endeavor in persistent memory architecture.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morrow and Dulloor before him or her, to modify the downloading data to an alterable storage media of Morrow to include the store durability and ordering in a persistent memory architecture of Dulloor because processing the application asset, by a graphics processor, from its location in the persistent memory device.
The suggestion/motivation for doing so would have obtained the advantage of providing graphics processor, GPGPU (general purpose graphics processing unit) as the processor to process the application asset from its location in the persistent memory device as suggested by Dulloor (paragraph [0036]).
Therefore, it would have been obvious to combine Dulloor with Morrow to obtain the invention as specified in the instant claim(s).

Referring to claim 10, Dulloor further discloses the system of claim 9 wherein the graphics processor of the system shares access to the persistent memory device (one or both of the memory and graphics controllers are integrated within the processor (as described herein), the memory 340 and the coprocessor 345 are coupled directly to the processor 310, and the controller hub 320; paragraph [0041]).

Referring to claim 11, Dulloor further discloses the system of claim 9, wherein the portion of the application assets processed by the graphics processor are stored in a memory device independent of the persistent memory device (paragraphs [0036]-[0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saucedo et al. (U.S. Patent No. 10,661,169) discloses replay of a game involves the playback of audio and/or video captured during the game. 
Peek (U.S. Publication No. 2009/0203430) discloses managing gaming machine data using two types of memory and a spin buffering methodology.
Carpentier et al. (U.S. Patent No. 9,104,560) discloses using a portion of its unique identifier as a key into the page mapping table.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JING-YIH SHYU/Primary Examiner, Art Unit 2184